Citation Nr: 0908952	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cause of death for 
purposes of receiving Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter, and Appellant's son-in-law




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to October 
1945.  He was a prisoner of war (POW) in Bulgaria from June 
1944 to September 1944.  The Veteran died in January 1998.  
The Appellant is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2005.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, she submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

In a September 2005 decision, the Board denied the 
Appellant's claims, and she appealed the decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  The Appellant, 
through her attorney, and the Secretary of Veterans Affairs 
submitted a Joint Motion to Vacate and Remand.  In a December 
2005 Order, the Court granted the motion, vacated the 
September 2005 Board decision, and remanded the case to the 
Board for further appellate review.

In July 2007, the Board remanded this case for further 
development.



FINDINGS OF FACT

1.	The Veteran died on January [redacted], 1998, at the age of 77; 
the immediate cause of the Veteran's death as shown on the 
death certificate was end stage chronic obstructive 
pulmonary disease (COPD) due to emphysema.

2.	The record evidence establishes that COPD and emphysema 
noted many years after service are not related to the 
Veteran's military service.

3.	No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

1.	COPD and emphysema were not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.	A service connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1103, 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a July 2003 letter.  This letter informed the Appellant of 
the types of evidence not of record needed to substantiate 
her claims and also informed her of the division of 
responsibility between the Appellant and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Appellant 
received notice consistent with Dingess in a July 2007 
letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Appellant's claims 
that VA has not sought.  Service personnel and treatment 
records, private treatment records and statements from the 
Appellant, her daughter, and her representative have been 
associated with the record.  In December 2008, the Appellant 
indicated that she had no further evidence to submit.  The 
Appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Analysis

The Board observes that the Veteran died in January 1998 at 
his home in Summerville, South Carolina.  His death 
certificate lists COPD secondary to emphysema as the cause of 
death.  An autopsy was not performed.

The record does not show that the Veteran was service 
connected for COPD or emphysema at the time of his death, nor 
had he filed a claim of service connection for either 
disability during his lifetime.  The Board recognizes the 
Veteran's prisoner of war status, and the Appellant's 
contentions that his death was related to being a POW.  
However, neither COPD or emphysema are subject to presumptive 
service connection for POW's under 38 C.F.R. § 3.309(c).

Even though service connection is not warranted on a 
presumptive basis, the Appellant is not precluded from 
establishing service connection for the Veteran's COPD or 
emphysema with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As such, 
the Board has considered whether service connection for COPD 
or emphysema is warranted on a direct basis.

The medical evidence of record shows that the Veteran was 
diagnosed with emphysema in August 1992 and with COPD in 
September 1992.  Therefore, Hickson element (1) has been met.

With respect to Hickson element (2), in-service injury or 
incurrence, the Veteran's service treatment records do not 
show COPD or emphysema.  The Veteran's October 1945 
separation examination noted that the Veteran's lungs were 
normal and "no significant abnormalities" appeared on his 
chest x-ray.  As mentioned above, the Veteran was not 
diagnosed with either condition until 1992, more that 45 
years after he left service.  As mentioned above, however, 
the Board acknowledges the Veteran's POW status.  Thus 
Hickson element (2) has been met.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record 
on appeal contains medical opinions that have been submitted 
by the Appellant or obtained by the RO.  In April 2007, the 
Veteran's private physician opined that the Veteran's COPD 
"originated during his World War II military service from 
high altitude exposure and hardships of being a prisoner of 
war."  The April 2008 VA examiner opined: 

It is therefore my impression that the Veteran did 
not develop his end-stage chronic obstructive 
pulmonary disease due the emphysema as a result of 
anything that occurred in service, whether that be 
his pneumonia as a POW or exposure to high-altitude 
flying.

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the Veteran's COPD and emphysema, 
specifically whether his military service is implicated.  By 
law, the Board is obligated under 38 U.S.C.A.. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Appellant.  See, e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches...  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator... 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the Veteran's COPD and emphysema.  The 
Board notes the VA examiner reviewed the claims file and 
provided a rationale for his opinion that the conditions are 
unrelated to service.  The VA examiner specifically cites the 
Veteran's separation examination which shows no lung 
abnormality, the Veteran's long history of tobacco use, and 
the Veteran's work at a steel mill.  This opinion is based in 
part on the private physician's August 1992 notes in regard 
to the Veteran's emphysema in which he stated that this 
illness was "most likely result of tobacco use, however, he 
may possibly had some asbestos or acilla exposure as well 
although no signs on chest x-ray of this" and later notes 
which continue to relate the Veteran's respiratory conditions 
to he "history of tobacco abuse."  The examiner further 
notes:

Part of the contention is that [the Veteran] had 
developed a pneumonia while a POW and that led to 
permanent scarring of the lungs.  There is no 
indication that pneumonia leads to permanent 
scarring of the lungs.  There is irrefutable 
evidence that smoking leads to emphysema and COPD. 

By contrast, the private physician, while noting that he 
reviewed the entire claims file, does not acknowledge the 
Veteran's history of tobacco use despite his notes about it 
in the medical of evidence of record.  Instead, he notes 
"many prisoners of war suffered several medical 
complications such as respiratory problems among those COPD, 
Sinusitis, Pharyngitis and Coryza."  The private physician 
has not offered an explanation as to why he believes that the 
Veteran's status as a former POW was more likely responsible 
for his subsequent respiratory problems that his history of 
tobacco use, which was noted to be a two and a half pack a 
day habit in the service treatment records.  The Board finds 
the private physician's opinion, which ignores the Veteran's 
history of tobacco use despite several notations in the 
medical records created by this same physician during the 
course of his treatment of the Veteran's, to be less credible 
than the opinion of the VA examiner.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
claims as to the element of medical nexus.  Hickson element 
(3) has therefore not been met for either condition, and the 
preponderance of the evidence supports the conclusion that 
COPD and emphysema were not caused by any incident of 
service.

For the reasons provided above, the preponderance of evidence 
is against the Appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.

Finally, the Board observes that the evidence seems to 
implicate the issue of whether the Veteran's fatal COPD and 
emphysema are diseases that may be attributed to the 
Veteran's use of tobacco products during his military 
service.  Notably, however, VA received the Appellant's claim 
for DIC in May 2003.  Under such circumstances, the 
provisions of 38 U.S.C.A. § 1103(a) (West 2002) would apply 
and preclude any purported claim based on the theory of 
tobacco use in service.  See Stoll v. Nicholson, 401 F.3d 
1375, 1380-1381 (Fed. Cir. 2005) (Section 1103(a) precludes a 
survivor's DIC claim that is premised on a tobacco-related 
disability and is filed on or after June 9, 1998).  Since 
there is a lack of entitlement under the law, the claim must 
also be denied on that basis.  See Sabonis v. Brown, 6 Vet. 
App. 425 (1994).


ORDER

Entitlement to service connection for cause of death for 
purposes of receiving Dependency and Indemnity Compensation 
(DIC) is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


